GILLETTE, J.,
concurring.
I concur in the court’s conclusion, and in most of its rationale. I wish to add the following, however, with respect to the equal protection question: The right of the state to establish classifications for taxation is a *528right which has always been accorded the widest possible constitutional latitude. See San Antonio School District v. Rodriguez, 411 US 1, 41, 93 S Ct 1278, 36 L Ed2d 16 (1973).1
But the county is not attacking a taxation scheme: the commissioner has no ability to tax. What the county is attacking is the commissioner’s requiring that a public utility — someone over whom he does have control — treat two similarly situated public entities differently. The county’s argument succeeds only if the two public agencies are so similarly situated that it offends equal protection principles to treat them differently.
To me, it is clear that the commissioner could not treat differently identical taxes enacted by two different cities, i.e., the commissioner could not permit PGE to spread a Portland franchise tax throughout the system while requiring that a Salem franchise tax be billed only to Salem customers. The county argues, essentially, that this is what has been done here. The argument fails if either (1) the taxing entities are sufficiently different to justify different treatment, or (2) the taxes are sufficiently different to justify different treatment.
Both tests are met here. Beyond the fact that they are different kinds of governmental entities by label, counties and cities differ in that only the cities have the legal right to veto the extension of public utility power lines through their territory. ORS 758.010(1). With the power to veto comes the power to exact a charge for the privilege of passage. The counties have no parallel authority. See ORS 221.450. The Commissioner, in treating the first 3 percent of the city’s tax as a license and therefore different from the county’s tax, *529does no more than acknowledge a legislative decision to treat the two entities differently, and the legislative decision is not separately challenged.
The entities being different by virtue of their differing statutory authority, and the entities’ taxes— however denominated — thus being different, it follows that the commissioner’s discriminatory treatment of the county meets the "minimum rationality” test.2

For the purposes of this case, I assume that the Equal Protection Clause of the Fourteenth Amendment, U.S. Const. Amend. XTV, and that of the Oregon Constitution, Or Const. Art I, § 20 are synonymous. See Olson v. State ex rel Johnson, 276 Or 9, 552 P2d 139 (1976). Cf. Linde, Without "Due Process” — Unconstitutional Law in Oregon, 49 Or L Rev 125 (1970).


 San Antonio School District v. Rodriguez, supra. Brusco Towboat Co. v. State Land Board, 30 Or App 509, 529-530, 567 P2d 1037 (1977).